Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLICACCOUNTINGFIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 28, 2013 relating to the consolidated financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Pepco Holdings, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2012.We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Washington, DC June 13, 2013
